DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant's communication of July 9, 2021.  The rejections are stated below.  Claims 2-9 and 11-14 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

Response to Arguments
3.	Applicant's arguments with respect to claims 2-9 and 11-14 have been considered but are not persuasive.  Applicant argues “Ram Does Not Disclose “Wherein the Electronic Processor Repositions the First Set of Axially Aligned Price Levels Displayed at the First Time to the Second Set of Axially Aligned Price Levels Displayed at the Second Time at a Predetermined Rate”, and “Ram Does Not Disclose “Wherein the Predetermined Rate Changes Based on the Item of Interest Being Repositioned or a Location of the Item of Interest”.  The "electronic processor" configured" is intended use and does not differentiate the claims from the prior art as the configuration is to the structure of the processor and the result of that structure... According to Applicant's Specification in PG Publication paragraph 0036, “The processor and memory, which are both well-known computer components, are not shown…” and “However, any present day processor has enough capability to perform at least the most basic part of the present invention". Therefore, Ram teaches in paragraph 0123 such a component (i.e. processor) it is sufficient in terms of art.

Claim Interpretation
4.         In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility[1]. See MPEP 2103(c).  
Intended Use
5.         Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). 
  	Claim 2 recites an "electronic processor" configured" is intended use and does not differentiate the claims from the prior art as the configuration is to the structure of the processor and the result of that structure... According to Applicant's Specification, the processor is a "well-known computer component". Therefore, as the prior art teaches such a component (i.e. processor) it is sufficient in terms of art.
  	Claim 5 recites wherein the electronic processor is further configured to determine the value of the item of interest according to an equation” (Claim 5). The "electronic processor" configured" is intended use and does not differentiate the claims from the prior art as the configuration is to the structure of the processor and the result of that structure... According to Applicant's Specification in PG Publication paragraph 0036, “The processor and memory, which are both well-known computer components, are not shown…” and “However, any present day processor has enough capability to perform at least the most basic part of the present invention". Therefore, Ram teaches in paragraph 0123 such a component (i.e. processor) it is sufficient in terms of art.
Claim 7 recites “wherein the electronic processor is further configured to reposition the first set of axially aligned price levels to the second set of axially aligned price levels to center the item of interest relative to the display region” (Claim 7). The "electronic processor" configured" is intended use and does not differentiate the claims from the prior art as the configuration is to the structure of the processor and the result of that structure... According to Applicant's Specification in PG Publication paragraph 0036, “The processor and memory, which are both well-known computer components, are not shown…” and “However, any present day processor has enough capability to perform at least the most basic part of the present invention". Therefore, Ram teaches in paragraph 0123 such a component (i.e. processor) it is sufficient in terms of art.
Claim 7 recites “to center the item of interest relative to the display region” (Claim 7). The " to center the item of interest relative to the display region " is intended use and does not differentiate the claims from the prior art as the configuration is to the structure of the processor and the result of that structure
Claim 11 recites “wherein the electronic processor is further configured to: receive a user command via at least one order entry location aligned with one of the first plurality of ask order entry locations or one of the second plurality of bid order entry locations; and initiate placement of a trade order responsive to receiving the user command, wherein the trade order comprises an order price determined according to a price level corresponding to the at least one order entry location” (Claim 11). The "electronic processor" configured" is intended use and does not differentiate the claims from the prior art as the configuration is to the structure of the processor and the result of that structure... According to Applicant's Specification in PG Publication paragraph 0036, “The processor and memory, which are both well-known computer components, are not shown…” and “However, any present day processor has enough capability to perform at least the most basic part of the present invention". Therefore, Ram teaches in paragraph 0123 such a component (i.e. processor) it is sufficient in terms of art.

Claim 14 recites “wherein the electronic processor is further configured to set a plurality of order parameters in response to receiving the user command” (Claim 14). The "electronic processor" configured" is intended use and does not differentiate the claims from the prior art as the configuration is to the structure of the processor and the result of that structure. According to Applicant's Specification in PG Publication paragraph 0036, “The processor and memory, which are both well-known computer components, are not shown…” and “However, any present day processor has enough capability to perform at least the most basic part of the present invention". Therefore, Ram teaches in paragraph 0123 such a component (i.e. processor) it is sufficient in terms of art.

Non Functional Descriptive Material
6.	Claims 4, 6, 8, and 9 are directed to nonfunctional descriptive material.  Nonfunctional descriptive material will not differentiate the claims from the prior art.      
  	Claim 4 recites “where the item of interest represents at least one of a best bid price, a best ask price, a moving average of the inside market, and a last traded price”.  The claim does not provide a functional relationship between the data and the memory on which it is stored.
	Claim 6 recites “wherein the item of interest comprises a user-defined indicator”.  The claim does not provide a functional relationship between the data and the memory on which it is stored.
	Claim 8 recites “wherein the predetermined rate comprises speeds between substantially 50 pixels per second and substantially 200 pixels per second”.  The claim does not provide a functional relationship between the data and the memory on which it is stored.
	Claim 9 recites “wherein the predetermined rate comprises any of a fixed rate and a variable rate”.  The claim does not provide a functional relationship between the data and the memory on which it is stored.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112
7.	Claims 2-9 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter
8.	 Claim 2 recites a “network interface”. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.”  Dependent claims 3-9 and 11-14 do not remedy the deficiency of claim 2 and stand rejected on the same grounds.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 2-9 and 11-14 are rejected under 35 U.S.C. 112, second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Means-Plus-Function
10.	Claim 2 recites:
“a network interface…”.

11.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “a network interface configured to”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.  Dependent claims 3-9 and 11-14 do not remedy the deficiency of claim 2 and stand rejected on the same grounds.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 2-9 and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ketchum et al. [US Patent No. 7,181,424 B1] in view of Ram et al. [US Pub No. 2003/0009411 A1].

14.	Regarding claim 2, Ketchum discloses a trading device comprising:
a network interface configured to electronically receive market information from an electronic exchange (interface Col. 4 lines 2-9 and 11-14).
Ketchum does not disclose however Ram teaches an electronic display configured to display a display region including a first set of plurality of axially aligned price levels determined from the market information  (0073) and to display an item of interest along the first set of plurality of axially aligned price levels according to a value of the item of interest determined from the market information (Figure 12 item 120, Figure 42 item 290, 0450, 0456, 0475, 0508). 
 	Ketchum does not disclose however Ram teaches an electronic processor coupled with the electronic display and configured to initiate repositioning of the first set of axially aligned price levels to a second set of axially aligned price levels in response to receiving a change in the value of the item of interest based on the market information, where the electronic processor repositions the first set of plurality of price levels to the second set axially aligned price levels at a predetermined rate, and wherein the predetermined rate changes based on the item of interest being repositioned or a location of the item of interest (Figure 12 item 120, Figure 42 item 290, 0450, 0456, 0475, 0508).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Ketchum to include the teachings of Ram.  The rationale to combine the teachings would be an interactive grid-based graphical trading system for use by any trader who engages in trading securities through established security trading markets, in essentially real time.  
 	With respect to “an electronic processor coupled with the electronic display and configured to initiate repositioning of the first set of axially aligned price levels to a second set of axially aligned price levels in response to receiving a change in the value of the item of interest based on the market information, where the electronic processor repositions the first set of plurality of price levels to the second set axially aligned price levels at a predetermined rate, and wherein the predetermined rate changes based on the item of interest being repositioned or a location of the item of interest”.
 	Ram teaches “an electronic processor coupled with the electronic display (figs 3 and 12; paragraph 361) and configured to initiate repositioning of the first set of axially aligned price levels to a second set of axially aligned price levels in response to receiving a change in the value of the item of interest based on the market information, where the electronic processor repositions the first set of plurality of price levels to the second set axially aligned price levels at a predetermined rate (paragraphs 71, 449, 491 “If the security trades at or below 56.73, the lowest visible row, the price axis 102 will adjust the displayed price range down to maintain the trading activity in the visible portion of the grid.”, 492 “A smoothing function may be used to prevent the price axis from adjusting itself to quickly in an active market”). Additionally, according to Applicant’s Specification, the claimed “electronic processor” is merely… therefore as such a processor is taught by Ram, how the processor is configured will not differentiate the claims from the prior art. According to Applicant's Specification in PG Publication paragraph 0036, “The processor and memory, which are both well-known computer components, are not shown…” and “However, any present day processor has enough capability to perform at least the most basic part of the present invention". Therefore, Ram teaches in paragraph 0123 such a component (i.e. processor) it is sufficient in terms of art (MPEP 2114 I).

15.	Regarding claim 3, Ketchum does not but Ram discloses the trading device of claim 2, where subsequent to repositioning the first set of plurality of axially aligned price levels to the second set of axially aligned price levels, the item of interest is displayed relative to a designated location in the display region (paragraph 492).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Ketchum to include the teachings of Ram.  The rationale to combine the teachings would be an interactive grid-based graphical trading system for use by any trader who engages in trading securities through established security trading markets, in essentially real time.  

16.	Regarding claim 4, Ketchum discloses the trading device of claim 2, where the item of interest represents at least one of a best bid price, a best ask price, a moving average of the inside market, and a last traded price (Col. 4 lines 26-50).

17.	Regarding claim 5, Ketchum discloses the trading device of claim 2, where the electronic processor is further configured to determine the value of the item of interest according to an equation (Col. 14 lines 32-46).
	This is additionally taught by Ram (paragraphs 173-174). 

18.	Regarding claim 6, Ketchum does not however Ram teaches the trading device of claim 2, where the item of interest comprises a user-defined indicator (fig 3, “XYZCorp”).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Ketchum to include the teachings of Ram.  The rationale to combine the teachings would be an interactive grid-based graphical trading system for use by any trader who engages in trading securities through established security trading markets, in essentially real time.  

19.	Regarding claim 7, Ketchum does not but Ram discloses the trading device of claim 2, where electronic processor is further configured to reposition the first set of plurality of axially aligned price levels to the second set of axially aligned price levels to center the item of interest relative to the display region (paragraph 492). At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Ketchum to include the teachings of Ram.  The rationale to combine the teachings would be an interactive grid-based graphical trading system for use by any trader who engages in trading securities through established security trading markets, in essentially real time

20.	Regarding claim 8, Ketchum does not but Ram discloses the trading device of claim 2, where the electronic processor repositions the first set of plurality of price levels to the second set axially aligned price levels at a predetermined rate, and wherein the predetermined rate changes based on the item of interest being repositioned or a location of the item of interest (paragraph 492). Ram does not specifically teach where the predetermined rate comprises speeds between substantially 50 pixels per second and substantially 200 pixels per second. However, this is mere design choice and will not differentiate the claims over the combined prior art. The rationale to combine the teachings would be an interactive grid-based graphical trading system for use by any trader who engages in trading securities through established security trading markets, in essentially real time (MPEP 2144.04).

21.	Regarding claim 9, Ketchum does not but Ram discloses the trading device of claim 2, where the predetermined rate comprises any of a fixed rate and a variable rate (paragraph 492).

22.	Regarding claim 11, Ketchum  in view of Ram discloses the trading device of claim 2, where the electronic processor is further configured to:
cause the electronic display to display an order entry region having a plurality of order entry locations (Figure 12 item 128), where each order entry location of the plurality of order entry locations corresponds to at least one of the first set of plurality of axially aligned price levels; receive a user command via at least one order entry location (Figure 12 item 128); and
initiate placement of a trade order responsive to receiving the user command, where the trade order comprises an order price determined according to a price level corresponding to the at least one order entry location (Figure 12 item 128).

23.	Regarding claim 12, Ketchum  in view of Ram discloses the trading device of claim 2, where the user command comprises a selection of the at least one order entry location via a single action of a user input device (Figure 12 items 128, 0400, 0401).

24.	Regarding claim 13, Ketchum  in view of Ram discloses the trading device of claim 2, where the single action comprises any of a single click of the user input device and a double click of the user input device (Figure 12 items 128).

25.	Regarding claim 14, Ketchum  in view of Ram discloses the trading device of claim 2, where the electronic processor is further configured to set a plurality of order parameters in response to receiving the user command (Figure 12 item 128).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE//DANIEL S FELTEN/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [[1] See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)